     Case 2:19-cv-00989-KJD-VCF Document 39 Filed 01/28/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RICHARD BANDA,                                   Case No. 2:19-cv-00989-KJD-VCF
12                      Petitioner,                    ORDER
13           v.
14    HIGH DESERT STATE PRISON, et al.,
15                      Respondent.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 38), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 38) is GRANTED. Respondents will have up to and including

21   February 26, 2021, to file and serve a reply to the opposition to the motion to dismiss (ECF No.

22   37).

23          DATED: 1/28/2021
24                                                               ______________________________
                                                                 KENT J. DAWSON
25                                                               United States District Judge
26

27

28
                                                      1
